7 F.3d 227
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Austen NWANZE, Defendant-Appellant.
No. 93-6669.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 20, 1993.Decided:  September 21, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.
Austen Nwanze, Appellant Pro Se.
John Granville Douglass, OFFICE OF THE UNITED STATES ATTORNEY, for Appellee.
E.D.Va.
AFFIRMED.
Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Austen Nwanze appeals from the district court's order denying his motion for a new trial based on newly discovered evidence pursuant to Fed.  R. Crim.  P. 33.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Nwanze, No. CR-92-4 (E.D. Va.  June 9, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED